Title: To John Adams from James Sullivan, 20 August 1789
From: Sullivan, James
To: Adams, John



Sir
Boston t 20th Augt. 1787

I have only time to mention that Mr Dawes of Charlestown has had the super-intendence of the Light-Houses here for a long time he has built them &c. he is by some means suspicious that some other Person may take the business from him. you may remember that he was an Early advocate of his Countrys Independence, and is an honest punctual man every friend to the revolution would be hurt by his being displaced—
I am your Excellencys / Most Hble Servt
Ja Sullivan